I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 17/072,554 (“’554 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is October 16, 2020. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
     	The instant application is a reissue application of US Patent 10,383,158 (“’158 Patent”). The ‘158 Patent was filed as US application 15/934607 (‘607 application) on March 23, 2018, entitled “METHOD AND APPARATUS FOR TRANSMITTING RECEPTION CONFIRMATION RESPONSE OF USER EQUIPMENT IN WIRELESS COMMUNICATION SYSTEMS.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘158 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘158 Patent.  Also based upon the Examiner's independent review of the ‘158 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations or supplemental examinations. 
	This Office Action is being issued following Applicant’s response of 6/3/2022, which included 1) claim and specification amendments 2) arguments and 3) a new reissue declaration.  



II. STATUS OF CLAIMS
The ‘158 Patent issued with claims 1-10 (“Patented Claims”).  The Preliminary Amendment of 10/16/2020, filed with this application amends claims 1 and 6 and adds claims 11-24.  The amendment of 6/3/2022 amends claims 1 and 6 and cancels claims 11-24.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1-10 (“Pending Claims”).
b. Claims 1-10 are examined (“Examined Claims”)

III. AMENDMENT OF 6/3/2022
	The amendment to the specification and claims of June 3, 2022 has been entered and considered.  

IV. PRIORITY AND CONTINUING DATA
The ‘158 patent is a continuation of US application 13/810149, filed March 23, 2018, which is a national stage entry of PCT/KR2011/05244, filed July 15, 2011.  The PCT application also claims the benefit of provisional applications 61/417218, filed November 26, 2010, 61/392466 filed October 12, 2010, 61/367849 filed July 26, 2010, and 61/364793 filed July 15, 2010.  The ‘158 patent claims no foreign priority under 35 USC 119.  Because the latest possible filing date is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply to the current claims.  Rather, the earlier first to invent sections of 35 USC 102, 103, and 112 apply.  
  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V. REISSUE DECLARATION
	The reissue declaration filed 6/3/2022 is defective.  Specifically, it is unclear what the error being corrected is.  The box for the error being by virtue of Applicant claiming more or less than they had a right to has been checked, but it is unclear from the statement whether Applicant is broadening or narrowing the claims.  It appears that the claims have only been narrowed, but Applicant should clarify the record.  As per MPEP 1444 III A, Applicant need not provide a new declaration, as the original declaration was sufficient.  The new error may be specified by attorney remarks, but the error identification must be clear and conspicuous and conform to 35 USC 251. 
Claims 1-10 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  



VI. ALLOWABLE SUBJECT MATTER
Claims 1-10 would be allowable if the rejection under 35 U.S.C. 251, set forth in this Office action was overcome.
Claims 1-10 define over the art of record in that none of the art actually teaches receiving two TBs through a downlink subframe of the fist serving block through a downlink subframe of the second serving cell, and transmitting ACK/NACK information for all of the transport blocks through an uplink subframe of the first serving cell, in combination with the remainder of the claim features.  
 













X. CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/Primary Examiner, Art Unit 3992        

Conferees:

/ADAM L BASEHOAR/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                           
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992